 TARTAN MARINE COMPANYTartan Marine Company and Roger H. Williams.Case 11-CA-7640June 28. 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn February 9, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be. and it hereby is, dismissedin its entirety.I Together wiih his exceptions, the General ('ounsel filed a motion to deferthe Decision and Order herein pending the issuance of a Decision by Admin-istrative Law Judge Abraham Frank in Cases I CA 6905, et al., which alsoinvolve the instant Respondent. The G(eneral Counsel also moved that theinstant proceeding be consolidated with the proceeding therein. Followingthe issuance of a Decision by Administrative l.aw Judge Frank in Cases I ICA-6905, et al., the General Counsel has now filed a supplemental motion.again requesting the Board to consolidate the instant proceeding with CasesI -CA-6905, et al., and to defer its consideration pending consideration ofthe later proceeding. The General Counsel argues that the various unlairlabor practice allegations made in Cases It CA 6905. el al. many of whichwhere found as violations, would materially affect the outcome herein. Re-spondent has filed an opposition to the General Counsel's supplemental mo-tion.Without passing on the findings made by Administrative aw JudgeFrank in Cases II CA 6905. et al, to which exceptions are now pendingbefore this Board. we find no merit in the General Counsel's argument. For,even assuming all the violations alleged in those cases are found, this wouldnot, in our opinion, affect the outcome of the instant proceeding. Therefore.the General Counsel's motions are hereby denied.DECISIONSTAIEMENT OF Ti CASETHOMAS A. RICcl, Administrative Law Judge: A hearingin this proceeding was held on December 21, 1978, at Rock-ingham, North Carolina, on complaint of the GeneralCounsel against Tartan Marine Company. here called theRespondent or the Company. The complaint issued on June30, 1978. upon a charge filed on May 15. 1978. by Roger H.Williams, an individual. The issue of the case is whetherWilliams was discharged by Respondent in violation of Sec-tion 8(a)(3) of the Act. Briefs were filed by the GeneralCounsel and Respondent.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF F('II. TIE BFUSINESS OF THIl RESPONDENTTartan Marine Company, a North Carolina corporation.operates a facility in Hamlet, North Carolina. where it isengaged in marine construction. During the 12-month pe-riod before issuance of the complaint, a representative pe-riod, from this location it shipped products valued in excessof $50,000 to out-of-State locations, and during the sameperiod it caused to be delivered to its North Carolina loca-tion goods and equipment valued in excess of $50,000 fromout-of-State sources. I find that Respondent is engaged incommerce within the meaning of the Act.11. ll Il.ABOR OR(iANIAIION INVO()I.VHI)I find that United Steelworkers of America, AFL -C(O.here called the Union, is a labor organization within themeaning of Section 2(5) of the Act.1l. lIH: Al.I.E(iEI) tiNFAIR ABO()R PRA('TI(A. The C(ase i BriefRoger Williams was an employee of this company forabout 3 years. On February 17. 1978, a Friday. he wasabsent from work and the following Monday was dis-charged. .ate in 1976 and in earls 1977 there was an or-ganizational campaign carried on by the United Steelwork-ers of America. and at that time Williams' name was listedwith that of a number of other employees in a telegram theUnion sent to the Company to inform it of the identity oforganizing committee members. He later signed a unioncard, went to some meetings, and talked in favor of theUnion. These immediately preceding two sentences reflectall of the evidence contained in this entire record aboutemployee union activity.When dismissed. Williams was told the reason was hisexcessive record of absenteeism. The complaint alleges Re-spondent discharged him because of his union activity andthereby violated Section 8(a)(3) of the Act. Concededly, thisis an inference case, i.e., there is no direct evidence of illegalanimus against the man. Rather, there are instead persua-sive indications of extraordinary tolerance of his very badrecord of absences, both excused-meaning when he calledin to say he would be absent-and unexcused. He had sev-eral times been warned of discharge for this reason andbeen put on probation. When fired this is what he was told.The supervisors who had anything to do with the dischargedenied, on this record, that Williams' union activity was inany way a factor in their decision.234 NLRB No. 38167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe theory of prosecution is that a contrary finding ofunlawful purpose is warranted by indirect evidence, the cir-cumstances, and oblique proof-in short, the unfair laborpractice must be inferred. Of critical significance in thiscase, there is not a single allegation in this complaint ofRespondent having committed any violation of Section8(a)(1)-any coercive statement or conduct of any kind.To fill the void the General Counsel relies upon oral tes-timony given in another unfair labor practice Board pro-ceeding-Case 1I -CA 6905--in which a hearing was heldin March 1978 before another administrative law judge,who has not yet issued his Decision in that earlier proceed-ing. It seems that an election was held among the approxi-mately 90 employees of this plant, with objections filed bythe Union after losing, or after inconclusive results. TheUnion also charged the Company at that time with an ille-gal refusal to bargain. The General Counsel now asks that Itake "judicial notice" of oral testimony given by witnessesin that other 1978 proceeding. From the record transcript:"I'm simply asking the Judge to take judicial notice of theprior proceeding, ...in view of the fact that there is noindependent 8(a)(1) in this case. The record in the priorproceeding will support the General Counsel's contentionthat Mr. Williams was, in fact, discharged for his unionactivity based upon animus and antiunion statements thatwere produced in that proceeding."It goes without saying that the General Counsel wantsme to credit those witnesses in the earlier case whose testi-mony was damaging to Respondent and disregard any con-flicting testimony placed into evidence by Respondent atthat time. Of course there is of necessity the implied sugges-tion that the demeanor of the witnesses in the first case isirrelevant. When asked what would be the situation were Ito credit the General Counsel's earlier witnesses and theadministrative law judge who heard and saw them discred-ited them, the General Counsel failed to answer. He citedno authority, either at the hearing or in his brief, to supporthis argument for such "judicial notice." My decision herewill rest solely upon the record of this proceeding.It may be, of course, that the findings of fact here made,when coupled with the Board's eventual findings in the ear-lier proceeding, will suffice to prove Williams was in factdischarged illegally. Towards the close of the hearing I sug-gested the General Counsel give thought to the possibilityof asking that decision here be deferred until issuance of theBoard's decision in Case I -CA-6905, together with simul-taneous agreement with Respondent to toll possible back-pay liability during the interval period. The suggestion wasignored.B. The Evidence in This CaseI find the evidence as a whole does not support the com-plaint allegation of wrongdoing and shall therefore dismissthe complaint.In January 1977, in a conversation between the two, JackCuthbertson, the plant manager, asked Williams if he hadheard any rumors about the union organizational campaigngoing on. When the employee said yes, Cuthbertson askedhow did Williams feel about it. When Williams answeredhe was undecided, the manager said he hoped the manmade no mistakes that might hurt him in the future. This isWilliams' testimony. Cuthbertson admitted having madethe inquiry, adding he hoped the employee did nothing"that could affect his future at the plant."Williams also testified that in January 1978. after he hadbeen subpenaed to the March hearing in the earlier Boardproceeding. Cuthbertson asked him if the rumor was truethat he was going to withdraw his charge. Apparently Wil-liams had filed a charge personally at that time. When Wil-liams answered "not really," the manager added, still ac-cording to the employee, "it's something to think about."Cuthbertson denied having said these things, although hedid admit he knew at the time Williams had been sub-penaed to appear.Against the foregoing, Respondent came forth with avery convincing prima facie case of discharge for just cause.For the calendar year 1977 Williams had one of the worstrecords, if not the very worst, of lateness and absences of allthe employees in the plant, many of the absences unex-cused. There is no need for detailing this here, for Williamsadmitted it himself. Again and again, Gary Dycus, his im-mediate supervisor, talked to him about it, repeatedly warn-ing him it would have to stop. It is a fact that Williamssuffered from very bad teeth and stomach trouble. For themost part his absences and, I suppose, even his late arrivalswere because of his physical condition. Dycus knew this.Nevertheless, his superior kept reminding him his attend-ance on the job was needed what with the continuing flowof work through the assembly line and the consequent dis-ruption of other work stations when Williams' stationstalled because of his absence. That Williams' frequent ab-sences in fact caused great delays and extensive costs-what with resultant shifting of employees and overtimework having to be done--is shown clearly by the uncontra-dicted testimony of other employee witnesses who were af-fected as a result. Not only is there multiple testimony byothers of the extent of production delays resulting from thefact Williams held a critical post in the production line, butthere is also testimony by other employees that Dycus, whowas in charge, asked them to help him find a way of gettingWilliams to work with more regularity. One of the men,Wayne Rushing. Williams' cousin, said that Dycus told him"he would hate to have to terminate him [Williams], but itwould have to be done," that he passed this message to hiscousin twice, but that nothing came of it.Aside from oral warnings Dycus gave him, which Wil-liams also admitted, a number of such warnings were re-corded in his personnel file. Thus, early in May 1977 thesupervisor had to go to Williams' home to find out why hedid not show up for work, and to talk to him "about beingout and not calling in." This happened a number of times.Again the record shows that on May 21 he "did not showup for work," but said he would do overtime. On June 3, asalso recorded by Dycus on the record: "Talked to Rogerabout lates and absentee. Told him it would have to im-proved in 2 weeks or he would get a 3 day layoff. And thenext time he would be terminated."Still from the personnel file, dated June 27: "Roger re-fused to work overtime when asked. Was told the next re-fusal would be 3 days off and the next time he would beterminated." The last entry on Williams' record for 1977,dated August 24, reads: "Talked to Roger about his latesand absentee. Told him he was being put on a two week168 TARTAN MARINE COMPANYprobation period for the 2nd time. Told him there wouldnot be a 3rd time. Told Roger we would give him a leave ofabsence if need be to straighten his sickness problem out.Said he would let us know. He said he would straighten thelates out. We told Roger we would work with him to get hisproblems solved. Roger seemed agreeable with what wassaid."Williams' testimony also shows he was given notice ofthese last two warnings in writing at the time the entrieswere made on his record. As to Dycus' proposal that hetake a leave of absence "to straighten his sickness prob-lem," Williams said it came in December, ut he waswrong, for the records are more reliable. He said Dycussuggested he just take 30 days off and find a way to startworking regularly, but that he refused the offer. His attend-ance did improve for several months after that. Towardsthe end of 1977 and into 1978 he began to be late andabsent again. From the first of the year and up to his dis-missal he was late twice and absent 5 days.Finally, late in January he took 3 days off, with advancepermission by the Company, to have his teeth extracted. OnFebruary 17 came the final violation of company rules thatbroke the camel's back. The printed rules say specificallythat a man must call in before 9 a.m.--this is 2 hours afterstarting time- if he is not coming in. and that he can befired if he does not. Williams called in at 9:30 a.m. thatFriday and talked to the office girl who regularly receivessuch calls and records them. She wrote down 9:30 as thetime of the call. At the hearing Williams insisted he hadcalled precisely at 8:55. and kept repeating that Gardner,the office girl, was busy doing something else when hecalled and therefore made the written notice later. How hecould have seen what she was doing Williams did not ex-plain. Gardner testified for Respondent. There is absolutelyno reason for not crediting her. I find that Williams did callin too late. When he came in the followsing Monday he wasdischarged.On the question of Respondent's attitude towards Wil-liams personally-i.e.. as an individual apart from his em-ployee status and with respect to his performance capacitN.if this record shows anything it is that his superiors likedhim. The General Counsel talks of outright animus againstthe man and dislike because of his prounion sentiments. Allthis is said to have arisen because Cuthbertson had askedhim a year earlier what he thought of the Union and ad-vised him to think carefully so as not to possibly disadvan-tage himself. Cuthbertson should not have asked that ques-tion. But that was long ago, and much has happened since.The manager's statement, only a month before the dis-charge, that withdrawal of his earlier charge by Williamswas something to be considered, was ambiguous and mightbe construed as a veiled threat. But Williams did not take itthat way. It happened less than 6 months before his filing ofthis charge, yet the incident is not now alleged to have beena coercive statement contrary to the statute.There are revealing facts against this. When Williamshad to have a telephone where he lived because his notcoming to work when scheduled, without even telling man-agement about it, had to stop, he had no money to put upas security for his bills. Dycus. the man who later fired him.personally guaranteed the phone account in writing. Morethan once Williams needed money. and another superior.Webb, personally loaned it to him. This is not what man-agement does when it is looking for an excuse for getting ridof a man. It certainly offsets anything the plant managermas have said to him long ago about not prejudicing him-self with union acti it\. WVhen Willilams' eha ior im-proved. late in 1977. he was promoted to specialist status.with an hourly raise. While it w\as not such a big thingthere are 19 such specialists in this plant still, the graciousact tended to belie any animus concept. In fact. the Corn-pan3promoted other known union activists. as s ell. to thesame higher position.The General Counsel argues that such etidence of theman's worth proves the falsity of the later discharge forcause. and he contends that the fact that managementwarned. even threatened, to discharge a man proses an ille-gal motive when that man is dismissed. tnder this theorsthe more times a man offends. the greater the number ofwarnings the more secure the , ork man ecomes in his en1-ployment. This also means the employer is damned if hedoes give progressive warnings and damned i he does not.1 find it an unconvincing argument.The fact that Williams was capable and that the (Com-pany needed his work at that point of the production pro-cess can. instead. be viewed in a different light. The work hedid was important: he had a helper and finished the electri-cal work on each boat as it moved through the assemblyline. Maybe if he had a raise he would he more reliable inattendance. If he was not so necessary to the productionoperation. the Company might have overlooked his lapses.The best and most reasonable explanation of s hat theCompany did by discharging him outright xxhen he floutedthe rules once again after the repeated tolerance shownhim. as Supervisor D)scus' answer to a final question ofthe General Counsel on cross-examination. He was askedwhy the ('ompany did not just suspend the man. .h' did ithave to discharge him? Bv Dcus: "We figured. why give aman what he was taking an!wa,. being out: punishing himand letting him be out more for what he was doing. Thatwas causing the problem to begin with. The other reasonwas that I needed Roger so desperately to work that Icouldn't aflbrt to. I needed him there everN da I couldhave him."All things considered. I find the probative evidence insuf-ficient to support the essential allegation of the complaint.and shall therefore recommend dismissal.RECOMMENDE)D ORDER,I hereby recommend that the complaint be, andi it herehbis. dismissed.I In the event no exceptions are filed as pro ided hb Sec 10246 of theRules and Regulations of the National .abor Relations Board, the findingsconclusions, and recommended Order herein h.lil. as prosided in Sec 102.48of he Rules and Regulations. be adhe pied h the Board and become itsfindings. cnclusions. anld Order. .rd .ill ohlecttions thiret, al.l he deemedwal[ed for all purp. Ses169